                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             7   Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             8
                                                                 Attorneys for Bayview Loan Servicing, LLC
                                                             9   And Federal Home Loan Mortgage Corporation

                                                            10
                                                                                            UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                   DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 BAYVIEW LOAN SERVICING, LLC; and             Case No.: 2:17-cv-00454-JAD-DJA
AKERMAN LLP




                                                            13   FEDERAL HOME LOAN MORTGAGE
                                                                 CORPORATION,
                                                            14                                                STIPULATION     AND      ORDER
                                                                         Plaintiffs,                          DISMISSING  CLAIMS    BETWEEN
                                                            15                                                BAYVIEW LOAN SERVICING, LLC and
                                                                 v.                                           FEDERAL HOME LOAN MORTGAGE
                                                            16                                                CORPORATION    AND    ZACHARY
                                                                 PLEASANT VALLEY I HOMEOWNERS                 WAGNER
                                                            17   ASSOCIATION; HAMPTON & HAMPTON
                                                                 COLLECTIONS, LLC; WESTERN SIGN &
                                                            18   FLAG; ARYEH HONIG; FREDA L. HONIG;
                                                                 and ZACHARY WAGNER, an individual,
                                                            19

                                                            20        Defendants.
                                                                 FREDA L. HONIG,
                                                            21
                                                                        Crossclaimant,
                                                            22
                                                                 v.
                                                            23
                                                                 PLEASANT VALLEY I HOMEOWNERS
                                                            24   ASSOCIATION; HAMPTON & HAMPTON
                                                                 COLLECTIONS, LLC; ARYEH HONIG;
                                                            25   ZACHARY WAGNER, an individual,
                                                            26          Crossdefendants.
                                                            27

                                                            28
                                                                 ZACHARY WAGNER,
                                                             1
                                                                        Counterclaimant,
                                                             2
                                                                 v.
                                                             3
                                                                 BAYVIEW LOAN SERVICING, LLC; and
                                                             4   FEDERAL HOME LOAN MORTGAGE
                                                                 CORPORATION,
                                                             5
                                                                        Counterdefndants.
                                                             6

                                                             7
                                                                        Bayview Loan Servicing, LLC and Federal Home Loan Mortgage Corporation (Plaintiffs),
                                                             8
                                                                 by and through their counsel of record, and Zachary Wagner, appearing in proper person, hereby
                                                             9
                                                                 stipulate and agree that the above-entitled action shall be dismissed with prejudice in accordance
                                                            10
                                                                 with Fed. R. Civ. P. 41(a)(2) as to all claims between Plaintiffs and Wagner. Each party shall bear its
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 own attorney's fees, prejudgment interest, and costs of suit.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                        DATED this ____
                                                                                    31st day of March, 2020.
                                                            13
                                                                 AKERMAN LLP                                          ZACHARY WAGNER
                                                            14

                                                            15        Jamie K. Combs
                                                                 /s/ ________________________________                 /s/ _______________________________
                                                                 DARREN T. BRENNER, ESQ.                              ZACHARY WAGNER
                                                            16   Nevada Bar No. 8386                                  1730 N. Leslie St.
                                                                 JAMIE K. COMBS, ESQ.                                 Pahrump, Nevada 89060
                                                            17   Nevada Bar No. 130881635 Village Center
                                                                 Circle, Suite 200                                    In proper person
                                                            18   Las Vegas, NV 89134
                                                            19   Attorneys for Bayview Loan Servicing, LLC
                                                                 And Federal Home Loan Mortgage Corporation
                                                            20

                                                            21                                                  ORDER
                                                            22          IT IS SO
                                                                         Based  onORDERED.
                                                                                   the stipulation between Bayview Loan Servicing, LLC, Federal Homes Loan
                                                            23   Mortgage Corporation, and Zachary Wagner      [ECF No. 81], which I construe as a joint motion under
                                                                                                       _________________________________________
                                                                                                       UNITED
                                                                 Local Rule 7-1(c) because it was signed         STATES
                                                                                                          by fewer than all DISTRICT
                                                                                                                            the parties orCOURT     JUDGEand with good
                                                                                                                                           their attorneys,
                                                            24   cause appearing, IT IS HEREBY ORDERED that ALL CLAIMS by and between these parties are
                                                                 DISMISSED with prejudice, each side to bear its own fees and costs. The plaintiffs have until
                                                            25   April 10, 2020, to dismiss their remaining   claims against Hampton & Hampton Collections,
                                                                                                       DATED:    _________________________________
                                                            26   LLC and Western Sign & Flag or notify the court how it intends to proceed with those claims.
                                                                 If no notice is provided by that deadline, the court will consider these claims abandoned and
                                                            27   close this case.
                                                                                                                          _________________________________
                                                            28                                                            U.S. District Judge Jennifer A. Dorsey
                                                                                                                 2        Dated: April 3, 2020
